IN THE SUPREME COURT OF THE STATE OF DELAWARE

  TIMOTHY OUTLAW,                            §
                                             §   No. 214, 2018
        Defendant Below,                     §
        Appellant,                           §
                                             §
        v.                                   §   Court Below—Superior Court
                                             §   of the State of Delaware
  STATE OF DELAWARE,                         §
                                             §   Cr. ID N1508018505
        Plaintiff Below,                     §
        Appellee.                            §

                           Submitted: August 27, 2018
                             Decided: August 31, 2018

                                     ORDER

      It appears to the Court that, on August 16, 2018, the Chief Deputy Clerk issued

a notice to the appellant to show cause why his appeal should not be dismissed for

his failure to file his opening brief and appendix. The appellant failed to file a

response within the ten-day time period; therefore, dismissal of this action is deemed

to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                 Justice